 Case 5:18-cv-13185-JEL-SDD ECF No. 16, PageID.58 Filed 07/17/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                         Plaintiff,

vs.                                                 CIVIL ACTION NO.: 18-13185

GEORGE E. CANNON JR.                                HONORABLE: Judith Levy
               Defendant,

and

MICHIGAN DEPARTMENT OF TREASURY

                  Garnishee.
_______________________________________/

                                  CERTIFICATE OF SERVICE

I hereby certify that on July 16, 2019, I mailed the following documents to:

 Served upon:                         Documents served:                        Method of service:
                                                                               First Class Mail
 GEORGE E. CANNON JR.                 Application for Writ of Garnishment
 6737 N. Wayne Rd. Apt 111            Clerk’s Notice of Garnishment
 Westland , MI 48185                  Writ of Continuing Garnishment
                                      Request for Hearing forms
                                                                               Certified Mail
 Michigan Department of Treasury Application for Writ of Garnishment
 Third Party Withholding Unit    Writ of Continuing Garnishment
 P.O. Box 30785                  Answer of Garnishee form
 Lansing, Michigan 48909


                                            By:     /s/ Craig S. Schoenherr, Sr.__________
                                                    CRAIG S. SCHOENHERR, SR. (P32245)
                                                    Attorney for the United States
                                                    O'Reilly Rancilio PC
                                                    12900 Hall Rd Ste 350
                                                    Sterling Heights, MI 48313
                                                    Phone: (586) 726-1000
                                                    cschoenherr@orlaw.com
